Citation Nr: 1026148	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-19 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of total left knee arthroplasty, from November 1, 2007 
to June 4, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1969.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In August 2006, the Veteran submitted a claim of entitlement 
service connection for residuals of total left knee arthroplasty, 
to include as secondary to his service-connected post-operative 
left knee arthrotomy.  In September 2006, service connection was 
granted for residuals of total left knee arthroplasty and a total 
evaluation was assigned thereto pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009).  The assigned total evaluation was 
effective from August 7, 2006, the date of the surgical 
procedure, to October 1, 2007.  On and after October 1, 2007, a 
30 percent evaluation was prospectively assigned.  In September 
2007, the Veteran submitted a notice of disagreement to the 30 
percent evaluation, asserting ongoing pain and instability.  The 
Veteran also stated that he underwent a second left knee 
operation on August 27, 2007.  In June 2008, a total evaluation 
was assigned to the Veteran's left knee for purposes of 
convalescence following the surgical procedure, effective from 
August 27, 2007 to November 1, 2007.  See 38 C.F.R. § 4.30 
(2009).  On and after November 1, 2007, a 30 percent evaluation 
was assigned to the Veteran's total left knee arthroplasty.  In 
July 2009, a total evaluation was assigned to the Veteran's left 
knee for purposes of convalescence following another surgical 
procedure, effective June 4, 2009, the date of the procedure, to 
September 1, 2010.  On and after September 1, 2010, a 30 percent 
evaluation was prospectively assigned.  Ultimately, the Veteran 
perfected an appeal as to the issue of entitlement to an 
evaluation in excess of 30 percent for residuals of total left 
knee arthroplasty, effective from November 1, 2007 to June 4, 
2009.  Evaluations in excess of the total ratings are not 
available and, thus, will not be addressed herein.  Similarly, 
the issue of entitlement to an evaluation in excess of 30 percent 
for the Veteran's service-connection total left knee arthroplasty 
on and after September 1, 2010, is not ripe for adjudication and, 
consequently, will not be addressed herein.



FINDING OF FACT

From November 1, 2007 to June 4, 2009, the residuals of total 
left knee arthroplasty more nearly approximated severe painful 
motion or weakness.


CONCLUSION OF LAW

The criteria for a 60 percent rating for total left knee 
arthroplasty have been met from November 1, 2007 to June 4, 2009.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5055 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information 


that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.  

The RO's October 2006 and April 2008 letters advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim).  Specifically, the 
RO's October 2006 and April 2008 letters informed the Veteran of 
what evidence was required to substantiate his claim for an 
increased disability rating, and of his and VA's respective 
duties for obtaining evidence.  The Veteran was also asked to 
submit evidence or information in his possession to the RO.  With 
respect to the Dingess requirements, the RO's October 2006 letter 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  The Veteran's claim was readjudicated in the 
August 2009 supplemental statement of the case.  Further, the 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, including 
the opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  According to documents associated with his 
claims file, the Veteran failed to appear for a VA examination 
scheduled in February 2009; however, there was no indication that 
the Veteran was sent notice of this examination or that any 
notice sent was returned as undeliverable.  Regardless, the 
salient issue herein is the severity of the residuals of the 
Veteran's total left knee arthroplasty from November 1, 2007 to 
June 4, 2009.  The Board finds that remanding the Veteran's claim 
in 


order to schedule another VA examination would not produce 
evidence relevant to this issue.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

Historically, the Veteran served on active duty from December 
1966 to December 1969.  In August 2006, the Veteran submitted a 
claim of entitlement to service connection for residuals of total 
left knee arthroplasty, to include as secondary to his service-
connected post-operative left knee arthrotomy.  Ultimately, total 
ratings were assigned from August 8, 2006 to November 1, 2007, 
and from June 4, 2009 to September 1, 2010.  From November 1, 
2007 to June 4, 2009, a 30 percent evaluation was assigned.  As 
discussed in the Introduction, the only aspect of the Veteran's 
August 2006 claim at issue herein is a rating in excess of 30 
percent for the residuals of the Veteran's total left knee 
arthroplasty from November 1, 2007 to June 4, 2009.

The evidence of record demonstrated that the Veteran underwent 
total left knee arthroplasty on August 7, 2006.  In a letter 
dated on August 13, 2007, P.C.L., D.O., 


stated that the Veteran had ongoing complaints of pain and 
"residual disability" stemming from the original injury.  
Further, Dr. P.C.L. opined that the Veteran was in a 
"progressive breakdown situation, which has increased the 
symptoms, necessitating one joint replacement and most likely 
will require, at least initially, a secondary [a]rthroscopic 
procedure and possibly joint replacement surgery."  In 
conclusion, the doctor stated that another surgery "will be 
inevitable."  The Veteran underwent a revision procedure on 
August 27, 2007.  Both the pre- and post-operative diagnosis was 
"[u]nstable painful left total knee arthroplasty."

At a September 2007 follow-up appointment, the Veteran's medical 
history was reviewed and included left knee arthroscopic surgery 
in 1973, 1977, 1991, and 1994, and total left knee arthroplasty 
in 2006 with a revision in 2007.  A physical examination 
demonstrated that the Veteran's extremity motor strength was 5 on 
a 5-point scale and was equal.

Throughout the pendency of this appeal, the Veteran reported 
experiencing chronic pain in both the "upper" and "lower" 
parts of his left knee and, further, that his left would give out 
on him, causing him to fall.

The evidence of record did not include any treatment reports 
dated between November 1, 2007 and June 4, 2009.  Moreover, there 
is no indication that evidence dated during this time period was 
available but not part of the record.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

On June 4, 2009, the Veteran underwent another left knee surgery.  
In the operative report, the surgeon noted that the Veteran 
"continued to have pain and instability problems [for] two 
years" after the initial left knee arthroplasty.  The surgeon 
further stated that "[i]t was felt that [the Veteran] may have 
an incompetent posterior cruciate ligament based on complaints 
and physical examination."  The surgical procedure revealed 
"excessive" valgus and "a little bit" of recurvatum.  Both the 
pre- and post-operative diagnosis was "[f]ailed left total 
knee."

According to Diagnostic Code 5055, the minimum 30 percent 
evaluation is warranted when the medical evidence of record shows 
a history of prosthetic knee replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  A 60 percent evaluation is warranted when 
there are chronic residuals consisting of severe painful motion 
or weakness in the affected extremity.  Id.  The maximum 100 
percent evaluation is granted for 1 year following implantation 
of prosthesis.  Id.  When there are intermediate degrees of 
residual weakness, pain, or limitation of motion, Diagnostic Code 
5055 instructs to rate by analogy to knee ankylosis, limitation 
of leg extension, or limitation of leg flexion.  Id.; see also 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261 (2009).  

From November 1, 2007 to June 4, 2009, the Veteran has been shown 
to have significant pain in his left knee.  The record also 
reflects that the residuals of the total left knee arthroplasty 
included instability, and the Veteran reported instances of 
falling due to his left knee giving out on him.  In addition to 
considerations of functional loss due to pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination, and of impairment of the Veteran's ability to 
engage in ordinary activities, including employment, the Board 
finds that such instability more nearly approximates weakness as 
contemplated by Diagnostic Code 5055.  See 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran's 
claims file did not include treatment reports dated between 
November 1, 2007 and June 4, 2009, the Veteran's statements are 
competent to report pain, weakness, and/or instability, and the 
Board finds that his statements are credible and consistent with 
the objective findings dated just before and after this time 
period.  Despite the September 2007 findings of 5/5 extremity 
motor strength, the Board finds that the manifestations of the 
Veteran's service-connected left knee disorder more nearly 
approximate the criteria required for the 60 percent rating.  38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055; see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Consequently, a 60 percent 
evaluation from November 1, 2007 to June 4, 2009, is warranted.  
38 C.F.R. § 4.7.

A higher rating would not be achieved by rating limitation of 
flexion and limitation of extension separately in the Veteran's 
left knee.  See VAOPGCPREC 9-04, 69 


Fed. Reg. 59990 (2004).  A 60 percent evaluation is the maximum 
evaluation available under the diagnostic codes governing 
evaluations for limitation of knee motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263 (2009); see also 38 C.F.R. 
§ 4.68 (2009).  Moreover, a higher rating of 100 percent is only 
applicable for the 1 year following the implementation of the 
prosthesis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
The time period at issue herein does not fall within 1 year of 
the Veteran's total left knee arthroplasty and, as such, a total 
evaluation is not warranted under Diagnostic Code 5055.  Id. 

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
[S]chedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the veteran's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  
If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability picture 
is contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-
connected 


disability affects employment "in ways not contemplated by the 
rating schedule[,]" § 3.321(b)(1) is applicable).  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the rating for his 
service-connected disabilities inadequate.  The Board finds that 
the criteria by which the Veteran's service-connected disability 
was evaluated, specifically contemplates the level of 
occupational and social impairment caused by that disability.  
Id. 

From November 1, 2007 to June 4, 2009, the Veteran's residuals of 
total left knee arthroplasty included chronic pain, instability, 
and/or weakness.  When comparing this disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's experiences are more than reasonably 
contemplated by the disability picture represented by a 60 
percent evaluation for residuals of total left knee arthroplasty.  
Evaluations in excess of 60 percent are provided for total left 
knee arthroplasty for 1 year following the underlying surgical 
procedure.  The time period at issue herein was not within this 1 
year period and, thus, 60 percent represents the maximum 
schedular evaluation permissible.  The criteria for a 60 percent 
rating reasonably describe the Veteran's disability level and 
symptomatology and, therefore, a schedular evaluation is adequate 
and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5205 through 5213; see also VAOPGCPREC 6-96; 61 Fed. 
Reg. 66749 (1996).  Thus, based on the evidence of record, the 
Board finds that the Veteran's disability picture cannot be 
characterized as an exceptional case, so as to render the 
schedular evaluation inadequate.  The threshold determination for 
a referral for extraschedular consideration was not met and, 
consequently, the Board finds that the Veteran is not entitled to 
referral for an extraschedular rating.  Thun, 22 Vet. App. at 
115.

As noted above, in its determination that a 60 percent evaluation 
is warranted for the Veteran's service-connected residuals of 
total left knee arthroplasty, the Board applied the benefit of 
the doubt doctrine.  See 38 U.S.C.A. § 5107(b); see also 


Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above 
discussion, the benefit of the doubt doctrine is not for 
application with regard to the assignment of ratings in excess of 
the 60 percent assigned herein, as the preponderance of the 
evidence is against such assignment.


ORDER

An evaluation of 60 percent, but no more, for residuals of total 
left knee arthroplasty, from November 1, 2007 to June 4, 2009, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


